159 F.3d 1351
Constance K. Elliott, Patricia J. Kiesewetter, Linton A.Elliott, Charles L. Elliott, as a Minor by Constance K.Elliott, his Parent and Guardian, Jonathan B. Elliott, aMinor by Constance K. Elliott, his Parent and Guardianv.William B. Kiesewetter, Jr., Jayne H. Kiesewetter (Three Cases)
NOS. 97-3271, 97-3272, 97-3291
United States Court of Appeals,Third Circuit.
July 31, 1998

1
Appeal From:  W.D.Pa. ,No.93cv00753 ;

Appealing after remand 98 F.3d 47

2
Affirmed in part, Reversed in part.